Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/21/22. Claims 29-46 are pending and under examination.

Claim Interpretation
BST1 is also known as CD157.

Withdrawn Rejections
	The objection to the specification is withdrawn in light of the amendments.
	The rejection under §112 is withdrawn in light of the amendments. With respect to the portion regarding CD3/CD5, Applicant argues that “www.abcam.com” lists a certain number of CD3 and CD5 antibodies; however, Applicant has elected not to provide objective evidence of this. Nevertheless, a search of such antibodies discovers that, at least at this present time, there exists commercially available antibodies that bind CD3 and CD5. The Examiner has no evidence that these antibodies were not available as of the effective filing date of the application (the time at which written description must be provided) and so, based on Applicant’s assertions that hundreds of such antibodies were “very well known” (remarks 1/21/22 p.10) at the time of filing (the relevant time frame), the rejection is withdrawn.
	However, the Examiner notes that there is simply no force to Applicant’s arguments that a dependent claim cannot fail to meet the written description requirement when the independent claim has met the standard. Rather, the Courts have objectively decided that certain broad claims meet the written description requirement while more limited claims fail. See, e.g., In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).
	The rejection under §103 including Godley is withdrawn.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 29-46 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Rohlff (WO 2013003625; IDS 10/9/20 citation A3) as evidenced by Cancer.org (previously cited).
Regarding claim 29, Rohlff teaches treatment of cancer, including AML, by administering an ant-BST1 antibody (e.g., claims 1, 26, 28). This includes an antibody comprising CDRs of SEQ ID NO: 10, 12/51, and 14 in the heavy chain (claim 1) and SEQ ID NOs: 16, 18, and 20 in the light chain (claim 1). These sequences are identical to the instantly claimed sequences of the same ID number.
	Regarding claim 30, Rohlff also teaches the antibody comprises SEQ ID NOs: 2 and 4 (claim 8), which are identical to the instant sequences of the same ID number.
	Regarding claim 31, Rohlff also teaches the antibody comprises SEQ ID NOs: 45 and 49 (p.3). SEQ ID NO: 49 is identical to instant SEQ ID NO: 49. Rohlff also teaches that SEQ ID NO: 46—identical to instant SEQ ID NO: 46—is the humanized version of sequence 45 (p.90-91; figure 5) and that humanized antibodies are also used to bind BST1 to treat the disclosed diseases (p.2), such as cancer (above).
	Regarding claims 32, 37, and 42, Rohlff teaches the constant region of an IgG1 (p.4, 43, 73) including human IgG1 (p.10) and the antibody being monoclonal (p.4).
	Regarding claims 33, 38, and 43, Rohlff teaches the antibody is defucosylated (p.4).
	Regarding claims 34, 39, and 44, Rohlff teaches the antibody induces ADCC (claim 19).
	Regarding claims 35, 40, and 45, Rohlff teaches the antibody is defucosylated, humanized, and monoclonal as above.
	Regarding claims 36, 41, and 46, Rohlff teaches the antibody is bispecific, capable of binding BST1 as well as CD3 or CD5 (claim 21).
	Thus, the sole difference between all of the instantly pending claims and those of Rohlff is that Rohlff teaches the antibodies for treating and preventing cancer, which is a genus encompassing MDS, but does not explicitly name MDS.
A genus may anticipate a species when the species can be “at once envisaged” from the disclosure (MPEP §2131.02). In this case, while there are many forms of cancer, that list is nevertheless finite in nature and well-known to the artisan. Further, a specific cancer to be prevented is acute myeloid leukemia (AML). As noted in the specification (p.2), one-third of all subjects with MDS will develop AML, a statistic which was also well-established in the art as evidenced by Cancer.org. Thus, with the guidance provided by Rohlff regarding a treatment and prevention of cancer, particularly AML, one would have immediately envisaged treating the group of subjects where 33% of those subjects would otherwise develop the disease Rohlff suggests preventing. In doing so, every active step of the method would have been practiced and there is no evidence that the amount of therapeutic in Rohlff which is sufficient to prevent AML would not also inherently treat the MDS.
Therefore, claims 29-46 are anticipated.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 29-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohlff (WO 2013003625; IDS 10/9/20 citation A3) in view of MDAnderson (previously cited). 
Rohlff is discussed above and incorporated herein.
One of ordinary skill in the art at the time of filing would have found it obvious to use the treatment method of Rohlff to treat MDS, arriving at the instant method.
	While carrying different names, the art at the time recognized that MDS and AML “exist along a continuous spectrum”, as taught by MDAnderson. MDAnderson refers to the two as a single disease, stating “MDS/AML is an aggressive disease”, using the singular to refer to both labels.
	Thus, at the time of filing, it would have been obvious to treat MDS using the method of Rohlff because Rohlff teaches a method of treating AML and MDAnderson teaches that MDS and AML are the same disease, with MDS defining an early stage of AML.
	Therefore, claims 29-46 would have been obvious.

Claim 29-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohlff (WO 2013003625; IDS 10/9/20 citation A3) in view of Ibrahim (US 20170081326; previously cited) and further in view of Campana (US 20170073638; previously cited), Gerstam (US 20170029516; previously cited), Schwartz (US 20170000850; previously cited) and Bonvini (US 20160200827; previously cited).
Rohlff is discussed above and incorporated herein.
One of ordinary skill in the art at the time of filing would have found it obvious to use the treatment method of Rohlff to treat MDS, arriving at the instant method.
	Rohlff provides a method of treating AML, which would have made it obvious to treat MDS because the art recognizes that many therapeutic methods will treat both AML and MDS. At the time of filing, one of ordinary skill in the art was aware that:
 The heterocyclic compounds of Ibrahim treat both AML and MDS, as well as other cancers disclosed by Rohlff, such as breast cancer and ovarian cancer (claim 23)
The natural killer cells of Campana treat both AML and MDS, as well as other cancers disclosed by Rohlff, such as breast cancer (claim 13)
The IL1 antibodies of Agerstam treat both AML and MDS (claim 134)
The CD137 agonists of Schwartz treat both AML and MDS (claim 3)
The bispecific CD123/CD3 antibodies of Bonvini treat both AML and MDS (claim 12).

This is not an exhaustive list; a search of just US patents and patent applications discovered over 250 prior art documents with claims directed to both AML and MDS. However, the cited documents clearly establishes that, at the time of filing, it would have been obvious to one of ordinary skill in the art that, when provided a treatment for AML, that same treatment would have been expected to treat MDS. This is because the art generally recognizes these two cancers as treatable by the same methods over a wide variety of mechanisms.
Therefore, claims 29-46 would have been obvious.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.
Applicant argues that it is the position of the Office that treatment of AML would inherently treat MDS. Applicant argues that this is because the two diseases are different in their “genotypic and biological features” (remarks 1/21/22 p.13). However, this argument does not point to any specific deficiency in the position of the rejection that the treatment method of Rohlff would not treat MDS when administered to a subject with MDS. That there is a possibility that certain AML treatments would not affect MDS is insufficient to overcome the fact that the instant specification is evidence itself that the antibody of Rohlff treats MDS. 
Moreover, the rejection is not stating that treatment of AML will inherently treat MDS in all cases. Rather, the rejection states that the method of administering the antibody to prevent AML—as taught by the prior art—would have necessarily included those with MDS for the reasons described and, in doing so, would have inherently treated the MDS. Thus, it is not the position that all treatments of AML will treat MDS, but that the instantly claimed method was anticipated because the prior art anticipates administering the same drug to the same population. Even if this administration was performed for a different reason, that does not undermine a rejection based on anticipation. Similarly, anticipation cannot be overcome if Applicant merely discovers another benefit to following the method of the prior art.
Applicant argues that MDS and AML are discrete diseases; though the Examiner does not agree with the statement as set forth in the §103 rejections, it is irrelevant as applied to the §102 rejection as the §102 rejection makes no argument otherwise.
Applicant argues that treatments for AML are not necessarily suitable for MDS. While Applicant cites portions of the specification, these portions describe treatments for the conditions but does not support the conclusion drawn by Applicant. In other words, while standard treatment may differ, the instant specification does not provide any examples of treatments for AML will not work to treat MDS. Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415). Moreover, the argument is directed to a rejection which was not set forth. The §102 rejection of record did not argue that all treatments for AML will treat MDS. Rather, the rejection set forth that, when provided with a method of preventing AML, the skilled artisan would have “at once envisaged” administering the treatment to those with MDS as they represent a high risk population for developing AML and therefore represent an ideal population for administering a treatment which will prevent AML. As this results in the same antibody being administered to the same population, the claim is anticipated. In other words, there is no evidence of record nor limitations in the claims that would distinguish the prior art method of preventing AML from the instantly claimed method, and therefore the instant claims must be anticipated.
Applicant argues that even if AML and MDS are on the same spectrum, they are nevertheless different disorders. Applicant argues that this is evident from MDAnderson’s use of MDS/AML as “clearly just a shorthand for expressing that they are both aggressive diseases and it cannot be inferred that they are the same disease from this statement”. However, Applicant provides no objective evidence that this was used as a shorthand. Rather, if it were meant as a shorthand for two separate diseases, it would have properly read “MDS/AML are aggressive diseases”; however, it does not. The statement in MDAnderson is objectively in the singular (“MDS/AML is an aggressive disease”), supporting the Examiner’s conclusion that one of ordinary skill in the art would have had a reasonable expectation of treating MDS when provided with a therapy/preventative for AML.
Applicant argues that the diseases must be different because of cytogenetic changes, gene mutations, and other distinguishing pathologies or features. Applicant does not present any evidence that these changes are such that a therapeutic for AML would not be expected to also work for MDS, particularly as the art generally views them as highly related if not two ends of progression for the same disease. The prior art teaches a treatment for AML as well as defining MDS as an early stage of progression towards AML, providing the reasonable expectation of success needed.
This is also supported with the combination of Campana, Gerstam, Schwartz, and Bonvini. Applicant argues that these references merely set forth a “laundry list” of possible cancers. Applicant makes the assertion that “a person of ordinary skill in the art would understand that such laundry list disclosures do not provide sufficient teaching, suggestion, or guidance that the disclosed method or compounds can treat any one of the vast number of listed diseases and disorders without further guidance” (remarks 1/21/22 p. 17) but does not provide any evidence beyond this mere assertion. As noted above, “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415); moreover, prior art is presumed enabled (MPEP §2121) and Applicant has the burden of proving otherwise. A mere statement that a person would understand that the prior art was not enabled is insufficient to overcome the prima facie presumption that it is.
Applicant argues that Ibrahim (as well as other art cited) does not disclose that both AML and MDS can be treated by the same compound. However, this is exactly what is disclosed by Ibrahim and Applicant presents no argument as to why a list of diseases amenable to treatment does not provide a reasonable expectation of success when prior art is presumed enabled. Moreover, while Applicant points to the “laundry list” of Ibrahim, Ibrahim clearly sets forth a list of only 12 cancers, two of which are MDS and AML (claim 23). An explicit claim to treating the two diseases by the same treatment in a small list of alternatives is sufficient to establish a prima facie reasonable expectation and Applicant has not presented evidence to the contrary.
This applies to Campana, which also discloses the cancers in a much smaller list (claim 13), Angerstam (claim 134), Schwarz (claim 3), and Bonvini (claim 12).
Essentially, Applicant argues that all of the teachings in the prior art that MDS and AML are treatable by the same compound should be summarily dismissed because those documents also teach other cancers treatable by the compounds. Applicant also makes the bare assertion that disclosure of these alternatives means there can be no reasonable expectation of success without providing any evidence to support this. Finally, Applicant argues that even if arguendo the prior art teaches that MDS and AML are treatable by several of the same compounds, this provides no reasonable expectation of success when applying the AML treatment/preventative of Rohlff to MDS, relying solely on the fact that AML and MDS have certain differences but without demonstrating that those differences lead to a failure of AML treatments in MDS, while the prior art explicitly teaches the two diseases are both treatable by a variety of the same compounds. Thus, Applicant’s argument is not persuasive.
Applicant argues that a claim to treating both AML and MDS “does not provide any evidence that the patent document teaches or suggests a therapeutic that can treat both AML and MDS” (remarks 1/21/22 p.19). This is not persuasive because a claim to a therapeutic treating both AML and MDS in the prior art is objective evidence that the patent document teaches a therapeutic treating both AML and MDS.
Applicant argues that, much like MDAnderson, the use of MDS/AML in Mir is a “shorthand” for two different diseases. However, also like MDAnderson, Applicant provides no evidence that two separate documents both use this combination and both refer to this combination as a single disease. Applicant’s mere assertion that the authors of those documents inappropriately used single terminology to refer to two different diseases is not persuasive, nor is Applicant’s arguments directed to the mindset of those authors persuasive because Applicant has not provided any objective evidence that a meaning other than the plain meaning of the text was intended. A plain reading of these documents supports the conclusions that the prior art—in this case two separate authors—considered AML/MDS to be the same. This is further supported by the discussions of these being two ends of the same spectrum and so, while there may be differences in presentation at the two stages, the art at the time of filing nevertheless considered these diseases deeply intertwined if not the same disease altogether and generally both treatable using the same methods. This is sufficient to support the rejections of record for the reasons of record.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Adam Weidner/Primary Examiner, Art Unit 1649